—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered September 19, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 7V2 to 15 years and 2 to 6 years, respectively, unanimously affirmed.
Defendant’s plea was knowingly, intelligently and voluntar*306ily entered, and his motion to withdraw the plea was properly denied. Defendant acknowledged that he understood the nature of the crimes to which he was pleading guilty, and the elements of each crime were readily inferable from his factual allocution (see, People v McGowen, 42 NY2d 905; see also, People v Pons, 68 NY2d 264).
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Mazzarelli, Andrias, Sullivan and Friedman, JJ.